DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: allowability resides at least in part with the prior art not showing orfairly teaching a pluggable module wherein the upper high speed transmit contact pads are arranged in pairs with the upper ground contact pads arranged therebetween and the upper high speed receive contact pads are arranged in pairs with the upper ground contact pads arranged therebetween, and wherein the lower high speed transmit contact pads are arranged in pairs with the lower ground contact pads arranged therebetween and the lower high speed receive contact pads are arranged in pairs with the lower ground contact pads arranged therebetween; and wherein the upper high speed transmit contact pads are provided proximate to the first side and the upper high speed receive contact pads are provided -36-TE-02839 (958-7061) proximate to the second side with at least one of the upper low speed sideband contact pads located between the upper high speed transmit contact pads and the upper high speed receive contact pads, and wherein the lower high speed transmit contact pads are provided proximate to the second side and the lower high speed receive contact pads are provided proximate to the first side with at least one of the lower low speed sideband contact pads located between the lower high speed transmit contact pads and the lower high speed receive contact pads; this in combination with the remaining limitations of the claim. 
Regarding claims 2-9: are allowable based on their dependency on claim 1.
Regarding claim 10: allowability resides at least in part with the prior art not showing orfairly teaching a pluggable module wherein the upper contact pads including upper high speed transmit contact pads, upper high speed receive contact pads, upper low speed sideband contact pads, and upper ground contact pads, the lower contact pads including lower high speed transmit contact pads, lower high speed receive contact pads, lower low speed sideband contact pads, and lower ground contact pads; this in combination with the remaining limitations of the claim. 
Regarding claims 11-14: are allowable based on their dependency on claim 10.
Regarding claim 15: allowability resides at least in part with the prior art not showing orfairly teaching a communication system wherein the upper high speed transmit contact pads are arranged in pairs with the upper ground contact pads arranged therebetween and the upper high speed receive contact pads are arranged in pairs with the upper ground contact pads arranged therebetween, and wherein the lower high speed transmit contact pads are arranged in pairs with the lower ground contact pads arranged therebetween and the lower high speed receive contact pads are arranged in pairs with the lower ground contact pads arranged therebetween; and wherein the upper high speed transmit contact pads are provided proximate to the first side and the upper high speed receive contact pads are provided proximate to the second side with at least one of the upper low speed sideband contact pads located between the upper high speed transmit contact pads and the upper high speed receive contact pads, and wherein the lower high speed transmit contact pads are provided proximate to the second side and the lower high speed receive contact pads are provided proximate to the first side with at least one of the lower low speed sideband contact pads located between the lower high speed transmit contact pads and the lower high speed receive contact pads; this in combination with the remaining limitations of the claim. 
Regarding claims 16-20: are allowable based on their dependency on claim 15.
Further, the examiner knows of no permissible motivation to combine the prior art such that the subject matter as a whole would have been obvious at the time the invention was made.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent prior art, the following references of particular relevance:
Henry (US 10,923,843) teaches a plug module comprising an upper and lower circuit card comprising contact pads but fails to teach the contact pad layout claimed;
Sytsma (US 8,770,990) teaches a plug module with a pluggable body having a top, bottom, and two side walls, and further comprising an upper and lower circuit card comprising contact pads but fails to teach the contact pad layout claimed;
Zhu (US 9,306,334) teaches a plug module comprising an upper and lower circuit card comprising contact pads but fails to teach the contact pad layout claimed;
Henry (US 9,385,466) teaches a plug module with a pluggable body having a top, bottom, and two side walls, and further comprising an upper and lower circuit card comprising contact pads but fails to teach the contact pad layout claimed;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCAR C JIMENEZ whose telephone number is (571)270-0272.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OSCAR C JIMENEZ/Examiner, Art Unit 2833